Magruder, J.,
delivered the opinion of this court.
This action was brought in Baltimore county court, by the appellant, to recover back from the defendant money paid by him for bank notes, which proved to be counterfeits. These notes, it is to be taken for granted, were counterfeit, and were received by the plaintiff of the defendant, in exchange for other money which was good.
The notes were received by the plaintiff on the 24fh May 1844, and a few days afterwards, were passed away to one Husbands, who went to Pittsburg, and there sold three of said notes to one Larimer. Husbands, upon his return, brought with him, and delivered to the plaintiff, the other two. Whether, upon the latter, a recovery can be had, is not a question before us. The amount of them was recovered, and it is only to be enquired now, whether the plaintiff is entitled to recover of the defendant the money which he paid for the other three. These were offered to defendant on the 3rd of August.
*486On the part of the defendant it is insisted, that the maxim, caveat emptor, applies to this case, and that the plaintiff cannot recover, because, by the exercise of due diligence, he might have discovered that the notes were counterfeit. The court is not of this opinion. The defendant, as well as the plaintiff, \vas a broker, equally skilled in the business of detecting counterfeit notes, and cannot rely on such a defence. It would appear, that the plaintiff might have relied, and the usage among brokers authorised him to rely, upon the skill which the defendant possessed in detecting counterfeits. The parties must be considered as equally innocent; their knowledge and their means of knowledge were the same. If, then, it had been discovered, that these notes were' counterfeit, and had been returned immediately after they were received, the plaintiff’s right to recover in this suit the amount paid for them, could not be questioned.
The enquiry then is, whether, by reason of any laches on his part, the plaintiff has lost his right to recover in this case? We are not informed, what became of these notes after they were passed away by Husbands to Larwner, and until the return of them to the plaintiff, something more than two months after Husbands parted with the possession of them. There is no ground for a presumption, that they were within the reach of •the plaintiff, before the return of them to him. It cannot, ■therefore, be said, that he was guilty of any laches, which would furnish the defendant with a valid defence. The latter •undertook to furnish the plaintiff with notes of the Planter's Bank of Tennessee, and received therefor a valuable consideration. The paper which he furnished, was not what he undertook it to be, and was of no value. Surely, then, upon every principle of equity, he is bound to refund, unless he can show, (and in this he has failed,) laches on the part of the plaintiff. If the case was res nova, we could not assent to the opinion of the court below.
The case of Key vs. Knott and wife, 9 Gill and Johnson, 342, and that of Jones and others, vs. Ryde and another, and some of the decisions, to which a reference- is given in the report of those cases, seem to be at war with the decision of the court below.
*487There is in the case proof, that with respect to the two bank notes, returned by Husbands, and after the return of them to the plaintiff, he expressed apprehension in regard to them, and demanded the money for them of the defendant. This proof, as set forth in the record, it is thought, weakens the claim of the plaintiff to recover the sum which he claims for the three notes, which are now the subject of controversy. But this, it would seem, is requiring too much of the plaintiff, and is too favorable to the defendant. He was, according to the proof, quite as able as the plaintiff, to judge whether the notes were genuine or otherwise. He put them into circulation, received full value for them, and was quite as likely as the plaintiff, to know from whom he obtained them, and if the three notes were not received by him, at the same time, and from the same person, that the other two were. There is no proof, that the plaintiff withheld from him any information, which he himself possessed, and whatever might have been the law of the case, if the defendant had possessed less skill than the plaintiff, in detecting counterfeit paper, yet, in this case, between brokers, the defendant cannot complain, that the plaintiff is the person who ought to suffer, unless, indeed, other proof can be offered.
JUDGMENT REVERSED AND PROCEDENDO AWARDED..